DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, the limitation “a conductive clip attached to…but not to the second semiconductor die,” is unclear as to what is required by “not [attached].” Specifically, “attached” is understood to include joining via an intermediate material (e.g. the solder “attaching” the conductive clip to the multilayer substrate and first semiconductor die), and it is unclear how the conductive clip is not “attached” to the second semiconductor die at least via the intermediate material of the packaging structure. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2017/0200705; herein “Zhang”).
Regarding claim 1, Zhang discloses in Fig. 2A-2I and related text a packaged electronic device, comprising;
a multilayer substrate (100, see [0017]), including: a first side (e.g. top as shown in Fig. 2F) , a second side (e.g. bottom as shown in Fig. 2F), a first layer (layer comprising e.g. 110a-b, 121a-b, 122a, 123a, 124a-d, and 130, see [0017], [0020], [0022], and [0023]) having a first plurality of conductive structures (e.g. 110a, 122a-d, 123a-d, 124a-d and 130) that extend through the first layer to the first side, and a second layer (layer comprising e.g. 151a-d, 152a-d, 161 and 162, see [0017]), having a second plurality of conductive structures (e.g. 151a-d, 152a-d, 161 and 162) that extend through the second layer to the second side;
a first semiconductor die (201, see [0018]), including: an electronic component (e.g. power MOSFET, see [0019]), and a plurality of conductive features (220, see [0026]) electrically connected to terminals of the electronic component, the plurality of conductive features extending outward from a first side (e.g. bottom side) of the first semiconductor die, and the plurality of conductive 
a second semiconductor die (202, see [0018]), including a second plurality of conductive features (220, see [0026]) extending outward from a first side (e.g. bottom side) of the second semiconductor die, the plurality of conductive features connected (e.g. electrically connected) to a second set of the first plurality of conductive structures (e.g. set including at least 121a-b, 122a, 123a, 124a-e, and 130);
a conductive clip (211, see [0020]), extends over (e.g. extending vertically to a position higher than 202, see Figs. 2F-G) and is spaced apart (e.g. laterally spaced, see Fig. 2D at least) from the second semiconductor die (202) and is connected to one of the second set of the first plurality of conductive structures (in one example interpretation 211 is physically connected to 130; in a second example interpretation 211 is at least electrically connected to 122a) and connected to a second side (e.g. top side) of the first semiconductor die (201); and
a package structure (230, see [0026]) that encloses the first semiconductor die (201), the second semiconductor die (202) and at least a portion of the conductive clip (211).
Regarding claim 2, Zhang further discloses 
wherein the first plurality of conductive structures (e.g. 110a, 122a-d, 123a-d, 124a-d and 130) includes:
a first conductive structure (a first one of 110a) connect to one of the first plurality of conductive feature (a first one of 220) of the first semiconductor die,
a second conductive structure (a second one of 110a) soldered to a second conductive feature (a second one of 220) of the first semiconductor die, and
a third conductive structure (130) connected to a first portion of the conductive clip (211); and

a fourth conductive structure (161) electrically connected (see [0017]) in the multilayer substrate to the first conductive structure (the first one of 110a), and 
a fifth conductive structure (e.g. 151a) electrically connected (see [0015]) in the multilayer substrate to the third conductive structure (130).
Regarding claim 3, Zhang further discloses 
wherein the electronic component (e.g. power MOSFET, see [0019]) of the first semiconductor die (201) is a transistor; 
wherein the first conductive feature (the first one of 220) of the first semiconductor die is electrically connected to a drain terminal of the transistor (see [0022]; note that drain and source are electrically connected in a transistor);
wherein the second conductive feature (the second one of 220) of the first semiconductor die is electrically connected to a source terminal of the transistor (see [0022]).
Regarding claim 4, Zhang further discloses wherein the second plurality of conductive structures further includes a sixth conductive structure (e.g. 151b) electrically connected (see [0015]) in the multilayer substrate to the third conductive structure (130).
Regarding claim 5, Zhang further discloses 

conductive vias (102) that extend between, but not through (not “in one side and out the opposite,” see American Heritage® Dictionary of the English Language, Fifth Edition), the first layer and the second layer to individually connect some of the first plurality of conductive structures with some of the second plurality of conductive structures (see [0017] at least), and
an insulator structure (see [0010]) that separates at least some of the conductive vias from one another.
Regarding claim 10, Zhang further discloses 
wherein the multilayer substrate (100) further includes a third layer (layer between the first and second layers, comprising vias 102, see [0017]) disposed between the first layer and the second layer, the third layer including:
conductive vias (102) that extend between, but not through (not “in one side and out the opposite,” see American Heritage® Dictionary of the English Language, Fifth Edition), the first layer and the second layer, and 
an insulator structure (see [0010]) that separates at least some of the conductive vias from one another.
Regarding claim 16, Zhang discloses in Fig. 5A-5E and related text a packaged electronic device, comprising;
a multilayer substrate (300, see [0030]), including: 
a first layer, including a first plurality of conductive structures (conductive structures shown in Fig. 5A, e.g. 310a-b, 321a, 321, 330, etc. see [0031], [0034]), 
a second layer, including a second plurality of conductive structures (conductive structures shown in Fig. 5B, e.g. 351a-e, 352a-e, 461, 462, see [0030], [0033], [0035]), and
a third layer disposed between the first layer and the second layer, the third layer including: conductive vias (102, see [0030]) that extend between the first layer and the second layer to Individually connect some of the first plurality of conductive structures with some of the second plurality of conductive structures (see [0033]-[0034]), and an insulator structure (see [0031]) that separates at least some of the conductive vias from one another; 
a first semiconductor die (301, see [0037]), including an electronic component (e.g. MOSFET, see [0037]), and a first plurality of conductive features (solder between 301 and 310a, see Fig. 5F; see also 220, see [0026]) electrically connected to terminals of the electronic component, the first plurality 
a second semiconductor die (303, see [0037]), including a second plurality of conductive features (e.g. 303b and back metal layer, see [0044] and [0042]) connected (e.g. electrically connected) to a second set of the first plurality of conductive structures (e.g. 321 and 330) of the first layer; and
a conductive clip (450, see [0038]) connected to one of the second set of the first plurality of conductive structures (450 connected to 330) of the first layer, extending over and spaced from the second semiconductor die (450 extending over 303 and spaced apart by conductive material, see [0038]), and connected to the first semiconductor die (connected to 301 by conductive material) (see Fig. 5E).
Regarding claims 1 and 15 (alternate interpretation), Zhang discloses in Fig. 5A-F and related text a packaged electronic device, comprising;
a multilayer substrate (300, see [0030]), including: a first side (e.g. top as shown in Fig. 5F) , a second side (e.g. bottom as shown in Fig. 5F), a first layer (layer comprising e.g. 310a-b, 341a-341b, 342a-b, 343a, 321, and 330, see [0030, [0031], and [0034]) having a first plurality of conductive structures (e.g. 310a-b, 341a-341b, 342a-b, 343a, 321, and 330) that extend through the first layer to the first side, and a second layer (layer comprising e.g. 351a-d, 352a-d, 461 and 462, see [0030] and [0035]), having a second plurality of conductive structures (e.g. 351a-d, 352a-d, 461 and 462) that extend through the second layer to the second side;
a first semiconductor die (301, see [0037]), including an electronic component (e.g. power MOSFET, see [0037]), and a first plurality of conductive features (220, see [0026]) electrically connected to terminals of the electronic component, the plurality of conductive features extending outward from a first side (e.g. bottom side) of the first semiconductor die, and the first plurality of conductive 
a second semiconductor die (303, see [0037]), including a second plurality of conductive features (303a-b/451, see [0044]) extending outward from a first side (e.g. top side) of the second semiconductor die, and the plurality of conductive features connected (e.g. electrically connected) to a second set of the first plurality of conductive structures (e.g. set including at least 342a-b, via 361/362 and 330, see Fig. 5A and 5E);
a conductive clip (450, see [0038]) connected to one of the second set of the first plurality of conductive structures (e.g. connected to 330), extends over and is spaced apart from the second semiconductor die (e.g. extending over but not directly connected due to intervening conductive material conductive material, see [0038]) and is connected to a second side (e.g. top side) of the first semiconductor die (301); and
a package structure (230, see [0026]) that encloses the first semiconductor die, the second semiconductor die and at least a portion of the conductive clip;
the second semiconductor die (303, see [0018]) is located at least partially underneath the conductive clip (450). second plurality of conductive features (303a-b/451) directly connected to corresponding ones of the first plurality of conductive structures of the first layer (e.g. 342a-b, via 361/362 and 101, see Fig. 5A and 5E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as applied to claims 5, 10, and 16 above, and in view of Chou et al. (US 2005/0016762; herein “Chou”).
Regarding claims 6, 11, and 17, Zhang does not explicitly disclose wherein the insulator structure of the third layer includes a laminate buildup material.
In the same field of endeavor, Chou teaches in Figs. 1, 2A-E and related text a multilayer substrate (100, see [0022]) including a third layer comprising an insulator structure (101, 2, and 4, see [0023], [0026], and [0027]) wherein the insulator structure of the third layer includes a laminate buildup material (see [0026], [0027] and Figs. 2A-E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the insulator structure of the third layer includes a laminate buildup material, as taught by Chou, in order to achieve a multilayer substrate having high quality and reliability (see Chou [0013] at least).
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as applied to claim 1 above, and in view of Otremba et al. (US 2009/0230519; herein “Otremba”).
Regarding claims 9 and 14, Zhang further discloses 
attached to one of the first plurality of conductive structures (130) of the first layer, and wherein the conductive clip is attached to the second side (top side) of the first semiconductor die (201), 
but does not does not explicitly disclose 
wherein the conductive clip is soldered to one of the first plurality of conductive structures of the first layer, and wherein the conductive clip is soldered to the second side of the semiconductor die.
In the same field of endeavor, Otremba teaches in Fig. 1A and related text a packaged electronic device comprising 
wherein the conductive clip (17, see [0017]) is soldered to (see [0017]) one of the first plurality of conductive structures of the first layer (6, see [0017]), and wherein the conductive clip is soldered to (see [0017]) the second side of the first semiconductor die (7, see [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the connections comprising soldered connections, as taught by Otremba, in order to achieve a low resistance electrical contact (see Otremba [0016] and [0018]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Otremba et al. (US 2009/0230519; herein “Otremba”).
Regarding claim 21, Zhang discloses in Fig. 2A-2I and related text a packaged electronic device, comprising;
first conductive features (220, see [0026]) of a first side of a first semiconductor die (201, see [0018]) soldered to a first set of conductive structures (e.g. set including at least 110a) of a first layer (layer comprising e.g. 110a-b, 121a-b, 122a, 123a, 124a-d, and 130, see [0017], [0020], [0022], and [0023]) of a multilayer substrate (100, see [0017]);

a conductive clip (211, see [0020]) attached to the multilayer substrate and to the first semiconductor die (attached to 130 and 201) but not to the second semiconductor die (spaced apart from 201, see Fig. 2D), including:
a first portion of a conductive clip (211) attached to one of the second set of conductive structures (130) of the first layer of the multilayer substrate, and 
a second portion of the conductive clip (211) attached to a second side of the semiconductor die (201); and
a package structure (230, see [0026]) enclosing the first semiconductor die, the second semiconductor die and a portion of the conductive clip. 
Zhang does not explicitly disclose 
the first portion of the conductive clip soldered to one of the second set of conductive structures;
the package structure enclosing a portion, but not all, of the conductive clip. 
In the same field of endeavor, Otremba teaches in Fig. 3A and related text 
a packaged electronic device comprising the first portion of the conductive clip (217, see [0028]) soldered to (see [0017]) to one of the second set of conductive structures (206a, see [0028] and [0017]);
the package structure (225) enclosing a portion, but not all, of the conductive clip (see [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the first portion of the conductive clip .
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Otremba et al. (US 2009/0230519; herein “Otremba”) and DeLaCruz et al. (US 2017/0194281; herein “DeLaCruz”).
Regarding claims 21 and 22, Zhang discloses in Fig. 5A-F and related text a packaged electronic device, comprising;
first conductive features (220, see [0026]) of a first side (e.g. bottom side) of a first semiconductor die (301, see [0037]) soldered to a first set of conductive structures (e.g. set including at least 310a) of a first layer (layer comprising e.g. 310a-b, 341a-341b, 342a-b, 343a, 321, and 330, see [0030, [0031], and [0034]) of a multilayer substrate (300, see [0030]);
second conductive features (303a-b and 451, see [0044]) of a first side (e.g. top side) of a second semiconductor die (303, see [0037]) attached to a second set of conductive structures (e.g. set including at least 342a-b, via 361/362 and 330, see Fig. 5A and 5E) of the first layer of the multilayer substrate;
a conductive clip (450, see [0038]) attached to the multilayer substrate and to the first semiconductor die (attached to 330 and 301) but not to the second semiconductor die (e.g. not directly contacting, spaced apart by conductive material, see [0038]), including:
a first portion of a conductive clip (450) attached to one of the second set of conductive structures (330) of the first layer of the multilayer substrate, and 

a package structure (230, see [0026]) enclosing the first semiconductor die, the second semiconductor die and a portion of the conductive clip;
wherein the second semiconductor (303, see [0018]) is located at least partially underneath the conductive clip (450).
Zhang does not explicitly disclose 
the conductive features of the first side of the second semiconductor die soldered to the second set of conductive structures;
the first portion of the conductive clip soldered to one of the second set of conductive structures;
the package structure enclosing a portion, but not all, of the conductive clip.
In the same field of endeavor, DeLaCruz teaches in Fig. 18D and related text a packaged electronic device comprising
the conductive features (131, see [0175]) of the first side of the second semiconductor die soldered to (via solder pads 608, see [0173]) the second set of conductive structures (603, see [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the conductive features of the first side of the second semiconductor die soldered to the second set of conductive structures, as taught by DeLaCruz, in order to achieve bonding between a bond wire and the bond pad and in order to achieve simplified manufacturing by producing flip chip and wirebonding pads simultaneously onto a same substrate (see DeLaCruz [0170]).

a packaged electronic device comprising the first portion of the conductive clip (217, see [0028]) soldered to (see [0017]) to one of the second set of conductive structures (206a, see [0028] and [0017]);
the package structure (225) enclosing a portion, but not all, of the conductive clip (see [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the first portion of the conductive clip soldered to one of the second set of conductive structures and the package structure enclosing a portion, but not all, of the conductive clip, as taught by Otremba, in order to achieve a low resistance electrical contact (see Otremba [0016] and [0018]) and to allow for efficient dissipation of heat (see Otremba [0028]).
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Williams et al. (US 2015/0311144; herein “Williams”) and Otremba.
Regarding claim 23, Zhang discloses in Figs. 2A-I all of the claimed limitations in substantially the same manner as applied to claim 1 above, except for 
the conductive clip epoxied to a second side of the first semiconductor die; and
the package structure encloses only a portion of the conductive clip.
In the same field of endeavor, Williams teaches in Fig. 18 and related text a packaged electronic device comprising 
the conductive clip (90) epoxied (91B) to a second side of the first semiconductor die (75) (see [0183]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the conductive clip epoxied to a second side of the semiconductor die, as taught by Williams, in order to provide appropriate and known materials for connection of the copper clip (see Williams [0183]) and provide an improved electrical and mechanical connection.

the package structure (225) enclosing only a portion of the conductive clip (217, see [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the package structure enclosing a portion, but not all, of the conductive clip, as taught by Otremba, in order to allow for efficient dissipation of heat (see Otremba [0028]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Williams et al. (US 2015/0311144; herein “Williams”).
Regarding claim 24, Zhang discloses in Figs. 5A-E all of the claimed limitations in the same manner as applied to claim 16 above, and further discloses the conductive clip not touching the second semiconductor die (450 not touching 303 due to intervening conductive material, see [0038]).
Zhang does not explicitly disclose the conductive clip epoxied the first semiconductor die.

the conductive clip (90) epoxied (91B) to the first semiconductor die (75) (see [0183]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the conductive clip epoxied to a second side of the semiconductor die, as taught by Williams, in order to provide appropriate and known materials for connection of the copper clip (see Williams [0183]) and provide an improved electrical and mechanical connection.
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Williams et al. (US 2015/0311144; herein “Williams”) and DeLaCruz et al. (US 2017/0194281; herein “DeLaCruz”) and Otremba.
Regarding claim 25, Zhang discloses in Figs. 2A-I all of the claimed limitations in the same manner as applied to claim 21 above, and further discloses the conductive clip extending over (e.g. extending vertically to a position higher than 202, see Figs. 2F-G) but not touching the second semiconductor die (e.g. not touching due to lateral spacing, see Fig. 2D at least) 
Zhang does not disclose 
soldered to the second set of conductive structures;
the first portion of the conductive clip soldered to one of the second set of conductive structures;
the second portion of the conductive clip epoxied to a second side of the semiconductor die;
the package structure enclosing a portion, but not all, of the conductive clip.
In the same field of endeavor, DeLaCruz teaches in Fig. 18D and related text a packaged electronic device comprising
the conductive features (131, see [0175]) of the first side of the second semiconductor die soldered to (via solder pads 608, see [0173]) the second set of conductive structures (603, see [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the conductive features of the first side of the second semiconductor die soldered to the second set of conductive structures, as taught by DeLaCruz, in order to achieve bonding between a bond wire and the bond pad and in order to achieve simplified manufacturing by producing flip chip and wirebonding pads simultaneously onto a same substrate (see DeLaCruz [0170]).
In the same field of endeavor, Williams teaches in Fig. 18 and related text a packaged electronic device comprising 
the first portion of the conductive clip (90) soldered to (via 91A) one of the second set of conductive structures (79D) (see [0183]);
the second portion of the conductive clip (90) epoxied to a second side of the semiconductor die (75) (see [0183]).

In the same field of endeavor, Otremba teaches in Fig. 3A and related text a packaged electronic device comprising 
the package structure (225) enclosing a portion, but not all, of the conductive clip (217, see [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the package structure enclosing a portion, but not all, of the conductive clip, as taught by Otremba, in order to allow for efficient dissipation of heat (see Otremba [0028]).
Regarding claims 25 and 26 (alternate interpretation), Zhang discloses in Fig. 5A-F all of the claimed limitations in the manner applied to claim 22 above, and further discloses the conductive clip extending over but not touching the second semiconductor die (450 not touching 303 due to intervening conductive material, see [0038]). 
Zhang does not disclose 
the conductive features of the first side of the second semiconductor die soldered to the second set of conductive structures;
the first portion of the conductive clip soldered to one of the second set of conductive structures;
epoxied to a second side of the semiconductor die;
the package structure enclosing a portion, but not all, of the conductive clip.
The remaining limitations are taught by DeLaCruz, Williams, and Otremba in the same manner and for the same reasons as applied to claim 25 above.








Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.

Applicant argues (page 11) that Zhang Figs. 2A-I does not teach “a conductive clip connected to one of the second set of the first plurality of conductive structures extends over and is spaced apart from the second semiconductor die and is connected to a second side of the first semiconductor die”, as recited in claim 1, because “[w]hile conductive clip 211 extends over semiconductor die 201, it is also electrically and physically connected to back metal of semiconductor die 201,” and “Conductive clip 211 does not come anywhere near second die 202, much less “extend over” second die 202.”
In response, the examiner disagrees. Specifically, the examiner notes that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).Therefore the claim limitation “extends over” has been given its broadest 

Applicant argues (page 12) that in the interpretation where 211 is at least electrically connected to 122a “as 122a is a contact pad on second die 202, this means that conductive clip 202 (sic) would necessarily be connected to both semiconductor die 201 & semiconductor die 202,” and therefore would not teach or suggest “a conductive clip connected to one of the second set of the first plurality of conductive structures extends over and is spaced apart from the second semiconductor die and is connected to a second side of the first semiconductor die” because conductive clip 211 would not be “spaced apart from” second semiconductor die 202.
In response, the examiner disagrees. Specifically, the clip 211 is spaced apart from die 202, as clearly shown in Fig. 2d. The interpretation applicant cites is an interpretation which teaches the clip “is connected to one of the second set of the first plurality of conductive structures.” It is noted that the broadest reasonable interpretation of “connected” includes electrical connection and direct physical connection. In one example interpretation of this embodiment of Zhang, 211 is physically connected to 130. In a second example of this embodiment of Zhang, 211 is electrically connected to 122a. The electrical connection of 211 and 122a does not compromise the explicitly showing that 211 is spaced apart from die 202. 

Applicant argues (page 13-14) that Zhang does not teach or suggest “conductive vias that extend between, but not through, the first layer and the second layer to individually connect some of the first plurality of conductive structures with some of the second plurality of conductive 
In response, the examiner disagrees. First, it is respectfully noted that the examiner has not interpreted a via as a layer, but has interpreted the 102 as being in a third layer of surrounding material. The claim limitation “layer,”  has been given its broadest reasonable interpretation, and merely requires “a single thickness of a material covering a surface or forming an overlying part or segment,” or “a usually horizontal deposit or expanse” Thus the first and second “layers” are interpreted as the thickness of material which comprising and surrounding 110a-b, 121a-b, 122a, 123a, 124a-d, and 130, see [0017], [0020], [0022], and [0023] and the thickness of material comprising and surrounding 151a-d, 152a-d, 161 and 162. The material between the two layers is interpreted as the third layer, and has the via 102 therein. 
Further, applicant appears to be equating “penetrate” to the term “through,” however the terms have different meanings and different interpretation. The claim limitations “not through” has been given its broadest reasonable interpretation. The term “through” is defined as “in one side and out the opposite,” and there “not through” is understood as not in one side and out the opposite. While it is unclear from Zhang if vias 102 extend into one side of each of the first and second layers, it is clear they do not extend out the other side. Thus, the vias of the third layer extend between, but not through the first and second layers. note that applicant argues 
It is additionally noted that, even if a conductive layer is deposited into a through hole, and the through hole extends into the first and second layers, the entire conductive layer need not be . 
Lastly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues (page 15-17) that Zhang Figs. 5A-E does not teach “a conductive clip connected to one of the second set of the first plurality of conductive structures of the first layer, extending over and spaced from the second semiconductor die and connected to the first semiconductor die” (claims 16 and 1, argued respectively) because “[t]here is clearly no embodiment in Zhang that teaches an example where second portion 450 extends over third [second die] chip 303 but is not connected to third chip 303 [second die].”
In response, the examiner disagrees. Specifically, it is noted that the feature upon which applicant relies (i.e., “not connected” to the second die) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Zhang does, however, show the clip 450 “spaced apart from second die” 303, which is what is required by the claim, by the presence of intervening conductive material used to connect the clip and the second die (see [0038]).

Applicant argues (page 22-24 and 26-27) that Zhang and Otremba (and DeLaCruz) do not teach or suggest the invention of claim 21 because Zhang does not teach “a package structure enclosing…a portion, but not all, of the conductive clip,” and Zhang and Otremba do not teach “a conductive clip attached to the multilayer substrate and to the first semiconductor die but not to the second semiconductor die.”
In response, the examiner disagrees. Specifically, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Accordingly, the fact that Zhang does not teach partial enclosure of the conductive clip does not compromise the fact that the combination of references does teach the claimed feature. 
Additionally, Zhang teaches the conductive clip not attached to the second semiconductor die in at least two potential interpretations. In the first, Figs. 2A-I, the clip 211 is not attached, i.e. spaced apart from, second semiconductor die 202 (see Fig. 2D). In the second, Figs. 5A-E, the clip 450 is not attached, i.e. spaced apart from, the second semiconductor die 303 by the presence of intervening conductive material used to connect the clip and the second die (see [0038]).

Applicant argues (page 30-31) that Zhang Figs. 2A-I does not teach “a conductive clip…spaced over and apart from the second semiconductor die,” as required by claim 23. 
In response, the examiner disagrees. Specifically, the examiner notes that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 

Applicant argues (page 33-35) that Zhang Figs. 5A-E does not teach “a conductive clip, extending over and not touching the second semiconductor die and connected to the first semiconductor die,” as required by claim 24.
In response, the examiner disagrees. Specifically, Zhang shows the clip 450 “not touching the second semiconductor die” 303 by the presence of intervening conductive material used to connect the clip and the second die (see [0038]). 

Applicant argues (page 37-38) that Zhang do not teach “a conductive clip, extending over but not touching the second semiconductor die.”
In response, the examiner disagrees. Specifically, the examiner notes that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).Therefore the claim limitation “over” has been given its broadest reasonable interpretation, and does not require the conductive clip to be overlapping the second semiconductor die in a vertical direction. Rather, “over” is defined as “in or at a position above or higher than.” Therefore, the clip 211 is “over” die 202 reaches a point higher than die 202, as shown in Figs. 2G-H and not touching in that is it spaced laterally apart from die 202. 
In a second interpretation of Zhang, Figs. 5A-E, the clip 450 is not touching the second 

Applicant submits (pages 18-22, 24, 25-26, 27-28, 29-30, 31-33, 35-36, 36-37, 38-39) various citation of caselaw related to making an obviousness rejection which amount to a general allegation that the claims define a patentable invention. However, applicant fails to specifically point out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN R BELL/
Primary Examiner, Art Unit 2816                                                                                                                                                                                                  
2/18/2022